United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
U.S. POSTAL SERVICE, HELLGATE
STATION, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1229
Issued: May 15, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 13, 2019 appellant, through counsel, filed a timely appeal from a March 26, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the issuance of the March 29, 2019 decision, OWCP received additional evidence.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective July 23, 2018, as she no longer had
residuals or disability causally related to her accepted April 15, 2015 employment injury; and
(2) whether appellant has met her burden of proof to establish continuing employment-related
disability or residuals, on or after July 23, 2018.
FACTUAL HISTORY
On April 15, 2015 appellant, then a 47-year-old carrier, filed a traumatic injury claim (Form
CA-1) alleging that on that date she sustained a concussion and shoulder and back spasms when a
bulletin board encased in glass fell on her head while in the performance of duty. On the reverse
side of the claim form, the employing establishment indicated that she stopped work on the date
of injury and had not returned. By decision dated October 20, 2016, OWCP accepted appellant’s
claim for concussion without loss of consciousness, scalp contusion, left shoulder contusion, left
shoulder sprain, left shoulder superior glenoid labrum lesion, cervical disc herniation at C2-3, C34, C4-5, C5-6, C6-7, and cervical radiculopathy. By separate decision of even date, it denied her
claim for segmental dysfunction of the cervical spine, cervicalgia/neck pain, hypertext/hyperflex
shoulder pain, headaches, cervical spasm, left temporomandibular joint (TMJ), bursitis, joint
effusion, post-traumatic thoracic sprain, post-traumatic lumbar sprain, lumbar radiculopathy,
cervicalgia, lumbago, and post-traumatic stress disorder causally related to the accepted April 15,
2015 employment injury.4 OWCP placed appellant on the supplemental rolls commencing June 1,
2015 and later on the periodic rolls commencing April 2, 2017.
OWCP received several letters and an attending physician reports (Form CA-20) dated
July 11, 2016 to September 6, 2017 from Dr. Mark S. McMahon, an attending Board-certified
orthopedic surgeon, who diagnosed a head injury, left TMJ, a cervical herniated disc, and a left
shoulder posterior labrum tear due to the accepted April 15, 2015 employment injury, and found
that appellant remained totally disabled from work. Dr. McMahon requested authorization to
perform a left shoulder arthroscopy.
On August 29, 2017 OWCP referred appellant, a statement of accepted facts (SOAF), a set
of questions, and the medical record, to Dr. Leon Sultan, a Board-certified orthopedic surgeon, for
a second opinion evaluation to determine whether she continued to suffer residuals or disability
from her accepted April 15, 2015 employment injury. In a report dated September 13, 2017,
Dr. Sultan opined that appellant had no residuals of her accepted employment conditions and that
she was able return to her date-of-injury job as a letter carrier with no restrictions. He further
opined that the requested left shoulder surgery was not medically necessary or causally related to
the accepted April 15, 2015 employment conditions. Dr. Sultan explained that there were no
abnormal findings, and that the requested surgery was not clinically sympathetic and did not
correlate with appellant’s subjective complaints.
OWCP, in a letter dated February 23, 2018, informed appellant that there was a conflict in
medical opinion between Dr. McMahon and Dr. Sultan regarding whether she had continued
disability from work due to her accepted employment injury. It referred her to Dr. Allen M.
4

By decision dated January 12, 2018, OWCP denied modification of its October 20, 2016 denial decision.

2

Crystal, a Board-certified orthopedic surgeon serving as the impartial medical examiner (IME).
OWCP provided Dr. Crystal with an updated SOAF, the medical record, and a series of questions.
The February 15, 2018 SOAF indicated that appellant’s claim had been accepted for cervical disc
herniation at C2-3, C3-4, C4-5, C5-6, and C6-7, concussion without loss of consciousness, cervical
radiculopathy, left shoulder contusion, scalp contusion, left shoulder superior glenoid labrum
lesion, and left shoulder sprain.
In a March 15, 2018 report, Dr. Crystal noted that he had reviewed the SOAF and the
medical record. He set forth findings upon physical examination and opined that appellant had no
residuals of her accepted April 15, 2015 employment injury and that she could return her date-ofinjury job with no restrictions. Dr. Crystal indicated that the medical record established the
diagnoses of scalp contusion, concussion without loss of consciousness, cervical radiculopathy,
left shoulder contusion, and left shoulder sprain. However, he indicated that the mechanism of
injury did not support the diagnosis of left shoulder superior glenoid labrum lesion because this
type of condition required direct contact to the back and a July 10, 2015 left shoulder magnetic
resonance imaging (MRI) scan did not identify this condition, but rather revealed nontraumatic
hypertrophic changes with impingement in the left shoulder that represented nontraumatic arthritis
which was not causally related to appellant’s work injury. Dr. Crystal also indicated that there
was a lack of objective findings to support that the diagnosis of cervical disc herniation at C2-3,
C3-4, C4-5, C5-6, and C6-7 was traumatic in nature. He advised that the accepted cervical
herniations revealed on MRI scan testing were nontraumatic findings and thus, they were not
causally related to the April 15, 2015 employment injury. In addition, Dr. Crystal advised that
appellant was presently suffering from “inappropriate illness behavior” as described in the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides).5 He noted that this behavior was causing symptom magniﬁcation. Dr. Crystal
noted that appellant also had preexisting, nonemployment-related cervical disc degeneration which
was aggravated when she was struck by the bulletin board. He noted that the aggravation was a
temporary condition which should have resolved a few months after the injury. Dr. Crystal
explained that he agreed with Dr. Sultan’s opinion regarding appellant’s work capacity as there
were no objective findings to preclude her return to work. Further, he noted that her inappropriate
illness behavior did not have any objective ﬁndings that correlated with her subjective complaints.
Dr. Crystal concluded that appellant did not require additional medical treatment for her accepted
conditions. He completed a work capacity evaluation (Form OWCP-5c) and reiterated that she
was capable of returning to her usual job without restrictions.
By notice dated June 13, 2018, OWCP advised appellant that it proposed to terminate her
wage-loss compensation and medical benefits based on the report of the IME, Dr. Crystal. It found
that the special weight of the medical opinion evidence rested with his opinion and afforded
appellant 30 days to submit additional evidence or argument if she disagreed with the proposed
termination.
OWCP received additional Form CA-20 reports and letters dated June 4 and July 2, 2018
from Dr. McMahon who continued to diagnose a head injury, left TMJ, a cervical herniated disc,
and a left shoulder posterior labrum tear due to the accepted April 15, 2015 employment injury,
and to opine that appellant was unable to work.

5

A.M.A., Guides (6th ed. 2009).

3

By decision dated July 20, 2018, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective July 23, 2018. It found that the opinion of Dr. Crystal, the IME,
represented the special weight of the evidence and established that she had no further residuals or
disability due to her accepted April 15, 2015 employment injuries.
On August 13, 2018 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative.
OWCP thereafter received additional medical evidence.
In a July 24, 2018 report, Dr. Mitchell L. Kaphan, an orthopedic surgeon, noted appellant’s
history of injury on April 15, 2015 and provided impressions of left shoulder contusion, cervical
disc herniation at C3-4, C4-5, C5-6, and C6-7, left shoulder sprain, and concussion. He advised
that left shoulder arthroscopic surgery was unnecessary and that she should continue with
symptomatic adjustments for her cervical spine injury. Dr. Kaphan indicated that appellant had
left TMJ problems. He opined that, based on his review of her history of injury and findings on
clinical examination, the above-noted injuries were work related. Dr. Kaphan advised that she had
a moderate impairment from her usual occupation, but could return to work with restrictions.
OWCP also received additional Form CA-20 reports and letters dated August 6, 2018
through January 9, 2019 from Dr. McMahon who reiterated his prior diagnoses and continued to
keep appellant off work.
During the telephonic hearing held on January 15, 2019, counsel contended that
Dr. Crystal’s report was of diminished probative value as he rejected the conditions accepted by
OWCP and cited Board precedent in support of his contention.
Following the hearing, OWCP continued to receive Form CA-20 reports and letters dated
February 6 and March 6, 2019 from Dr. McMahon who reiterated his prior diagnoses and
continued to keep appellant off work.
By decision dated March 26, 2019, OWCP’s hearing representative affirmed the July 20,
2018 decision. She found that the special weight of the medical opinion evidence rested with the
well-rationalized opinion of Dr. Crystal, the IME, that appellant no longer had any residuals or
disability causally related to her accepted April 15, 2015 employment injuries. The hearing
representative further found that the medical evidence submitted by appellant was insufficient to
outweigh the special weight accorded to Dr. Crystal’s impartial medical opinion in order to
establish continuing employment-related disability after July 23, 2018.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of an employee’s benefits.6 After it has determined that an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to

6

D.G., Docket No. 19-1259 (issued January 29, 2020); R.P., Docket No. 17-1133 (issued January 18, 2018);
Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

4

the employment.7 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.8
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.9 To terminate authorization for medical treatment, OWCP
must establish that appellant no longer has residuals of an employment-related condition which
require further medical treatment.10
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.11 In situations where there exist
opposing medical reports of virtually equal weight and rationale and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such specialist,
if sufficiently well rationalized and based upon a proper factual background, must be given special
weight.12
ANALYSIS -- ISSUE 1
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective July 23, 2018.
Appellant’s attending physician, Dr. McMahon, continued to find that appellant was totally
disabled from work and had ongoing residuals requiring medical treatment due to accepted
conditions resulting from the April 15, 2015 employment injury. OWCP referred appellant for a
second opinion evaluation with Dr. Sultan. In his September 13, 2017 report, Dr. Sultan found
that appellant had no residuals of her accepted April 15, 2015 employment injuries and that she
could return to her date-of-injury job as a letter carrier with no restrictions. He further found that
the requested left shoulder surgery was not medically necessary or causally related to the accepted
work injuries. Due to the conflict between Dr. McMahon and Dr. Sultan, OWCP properly referred
appellant for an impartial medical examination with Dr. Crystal to resolve the conflict of medical
opinion evidence, pursuant to 5 U.S.C. § 8123(a).
In a March 15, 2018 report, Dr. Crystal noted that he had reviewed the SOAF and the
medical record and opined that appellant had no residuals of the accepted April 15, 2015
employment conditions, that she could return to her date-of-injury job with no restrictions, and
7

See D.G., id.; R.P., id.; Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989);
Vivien L. Minor, 37 ECAB 541 (1986).
8

K.W., Docket No. 19-1224 (issued November 15, 2019); see M.C., Docket No. 18-1374 (issued April 23, 2019);
Del K. Rykert, 40 ECAB 284, 295-96 (1988).
9

A.G., Docket No. 19-0220 (issued August 1, 2019); A.P., Docket No. 08-1822 (issued August 5, 2009); T.P., 58
ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005); Furman G. Peake, 41 ECAB 361, 364 (1990).
10
K.W., supra note 8; see A.G., id.; James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727
(2002); Furman G. Peake, id.
11

5 U.S.C. § 8123(a); L.T., Docket No. 18-0797 (issued March 14, 2019).

12

D.W., Docket No. 18-0123 (issued October 4, 2018).

5

that no further medical treatment was required for her accepted conditions. Dr. Crystal found that
the medical record established that appellant’s diagnoses of scalp contusion, concussion without
loss of consciousness, cervical radiculopathy, left shoulder contusion, and left shoulder sprain were
caused by the mechanism of injury on April 15, 2015. He further found, however, that her accepted
condition of left shoulder superior glenoid labrum lesion was not consistent with her mechanism
of injury as this condition required direct contact. Dr. Crystal also found that appellant’s accepted
condition of cervical disc herniation at C2-3, C3-4, C4-5, C5-6, and C6-7 was not supported by
diagnostic test findings, including a July 10, 2015 left shoulder MRI scan which revealed
nontraumatic hypertrophic changes with impingement that represented nontraumatic arthritis not
causally related to April 15, 2015 work injury. He indicated that she was currently suffering from
“inappropriate illness behavior” that caused symptom magniﬁcation and enabled her complaint of
ongoing pain. In addition, Dr. Crystal indicated that appellant had preexisting, nonwork-related
cervical disc degeneration that was temporarily aggravated by the April 15, 2015 employment
injury and should have resolved after a few months. Based on this report, OWCP terminated her
wage-loss compensation and medical benefits, effective July 23, 2018.
The Board finds, however, that Dr. Crystal’s report is not entitled to the special weight of
the medical evidence accorded an IME as it is not based on an accurate factual background. The
February 15, 2018 SOAF provided to Dr. Crystal properly indicated that OWCP had accepted
appellant’s April 15, 2015 traumatic injury claim for cervical disc herniation at C2-3, C3-4, C4-5,
C5-6, and C6-7, concussion without loss of consciousness, cervical radiculopathy, left shoulder
contusion, scalp contusion, superior glenoid labrum lesion of the left shoulder, and left shoulder
sprain. However, Dr. Crystal did not follow this acceptance in rendering his medical opinion.
The Board has held that the report of an IME who disregards a critical element of the SOAF
and disagrees with the medical basis for acceptance of a condition is defective and insufficient to
resolve the existing conflict of medical opinion evidence.13 The Board finds that Dr. Crystal’s
report is, therefore, not entitled to the special weight as an IME and is insufficient to meet OWCP’s
burden of proof to terminate appellant’s wage-loss compensation and medical benefits.
Accordingly, the Board finds that OWCP erred in relying on Dr. Crystal’s impartial medical
opinion as the basis to terminate appellant’s wage-loss compensation and medical benefits,
effective July 23, 2018, and therefore, has not met its burden of proof.14
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective July 23, 2018.

13

See W.F., Docket No. 18-0653 (issued September 26, 2019); B.B., Docket No. 18-1121 (issued January 8, 2019);
V.C., Docket No. 14-1912 (issued September 22, 2015).
14

In light of the Board’s disposition of Issue 1, Issue 2 is rendered moot.

6

ORDER
IT IS HEREBY ORDERED THAT the March 26, 2019 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: May 15, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

